DETAILED ACTION
Claims 1 and 31-49 have been examined and are pending.
Claims 2-30 were canceled by preliminary amendment.
Claims 31-49 are new by preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:  the first limitation ends with a colon instead of a semi-colon.  Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  there is a space between the last word and the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 40-49 use the word “means” or a generic placeholder (node) as a substitute for “means” and is preceded by the word(s) “system”, “load balancer”, “front-end” and “client.” It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function.  Since no clear function is specified by the word(s) preceding “means,” it is impossible to determine the Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the specification in several places states that the various “nodes” are software, and although reciting that the software is executed on hardware, the definitions do not necessarily require that the hardware is included in the claimed nodes. Because 112f is also invoked, and it is unclear whether the claimed nodes include some structural hardware, a 35 U.S.C. 101 rejection is not given at this time. Applicant must first clarify the claimed “node” definitions. If in doing so, Applicant states that the nodes are software per se (e.g. a program or code), a 35 U.S.C. 101 rejection will follow. 
Examiner recommends further limiting the “nodes” to include some hardware element, such as memory or circuitry. 
Examiner also notices that the specification defines computer-readable storage medium as being a carrier signal, among other hardware interpretations. Therefore merely further limiting the claimed nodes to comprise computer-readable storage medium would trigger a 35 U.S.C. 101 rejection as well.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  40-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As mentioned above, the claimed “nodes” lack sufficient clear definition in the specification as to what the claimed nodes comprise. One reading the specification would not know whether the claimed nodes are software per se; signals per se; or some combination including at least some hardware such as memory or circuitry.
Examiner recommends further limiting the “nodes” to include some hardware element, such as memory or circuitry. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 31, 32, 34-43 and 45-49 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2010/0299451 A1 (Yigang et al.).

As to Claim 1, Yigang et al. anticipate a method, performed by a system, for supporting data communication, the system operating in a communications network and comprising a load balancer node (Yigang et al. – Fig. 1, element 20a and ¶ [0024]) and pool of front-end nodes for providing access to a database (Yigang et al. – Fig. 1, element 30 and ¶ [0023] – “The HSS maintains subscriber and system related data” {database}, “user profiles, locations, etc.”), the pool of front-end nodes comprising a first front-end node (Yigang et al. – Fig. 1, element 31), the method comprising: 
receiving, at the load balancer node from a client node, a first request for data from the database, the client node operating in the communications network (Yigang et al. - ¶ [0026], "client 11 sends a first Diameter request message 41 with a destination realm indicating the diameter router 20 (e.g., “diameter.com”); 
receiving, at the first front-end node from the load balancer node, the first request for data from the database (Yigang et al. - ¶ [0023], "The HSS maintains subscriber and system related data", ¶ [0028], "Diameter router 20 performs the load balancing and routing operations [...] Cx or Sh messages will be selectively routed to HSS configured servers", ¶ [0026], "client 11 sends a first Diameter request message 41 with a destination realm indicating the diameter router 20 (e.g., “diameter.com”) [...] The Diameter router [...] performs [...] selection of one of the destination host servers, host server 31 [...] The router 20 then routes the message 42 to the selected Diameter host 31 [...] host server 31 receives the relayed request message", Fig. 2, "load balancing", where the diameter router is the load balancer that picks the destination host (first front end) for the first client request which may be a request for user information hosted on the HSS such as a diameter "Sh" message as per above); and 
providing, to the client node, a first response to the received first request, the first response comprising a first indication indicating that the first front-end node is a preferred node for providing a subsequent response to a subsequent request for data from the client node, wherein the subsequent response is allowed to originate from another front-end node in the pool of front-end nodes, the another front-end node being different than the preferred node (Yigang et al. - ¶ [0026], "The Diameter host server 31 receives the relayed request message 42 and copies the destination realm and host addresses (“diameter.com” and “diameter l.com”) from the message 42 into the origin realm and host address fields of the corresponding Diameter response message 43 and sends this message 43 to the Diameter router 20. The router 20, in turn, relays the response message 44 to the requesting client 11 in the first network element 10a", paragraph 27, "the client 11 copies the origin realm and host addresses from received first Diameter response message 44 into the destination realm and host address fields of the subsequent session messages [...] the subsequent session messages 45, 46, etc. for the session are again routed through the Diameter router 20 which remains acting as a proxy for the entire session", where the response to the first request is sent to the client indicating the client to use the address of the host server 31 for subsequent requests). 

As to Claim 31, Yigang et al. anticipate the method according to claim 1, 
wherein the first response is provided to the client node via the load balancer node (Yigang et al. - ¶ [0027], "the client 11 copies the origin realm and host addresses from received first Diameter response message 44 into the destination realm and host address fields of the subsequent session messages [...] the subsequent session messages 45, 46, etc. for the session are again routed through the Diameter router 20 which remains acting as a proxy for the entire session", where the response to the first request is sent to the client indicating the client to use the address of the host server 31 for subsequent requests). 

As to Claim 32, Yigang et al. anticipate the method according to claim 1 further comprising: 
receiving, at the load balancer from the client node, an indication indicating that the first front-end node is a preferred node for providing a response to a request for data from the database, the request being from the client node, by indicating that: 
i. the first front-end node is a destination host for providing the response to the request for data from the database (Yigang et al. - ¶ [0026], "The Diameter host server 31 receives the relayed request message 42 and copies the destination realm and host addresses (“diameter.com” and “diameter l.com”) from the message 42 into the origin realm and host address fields of the corresponding Diameter response message 43 and sends this message 43 to the Diameter router 20. The router 20, in turn, relays the response message 44 to the requesting client 11 in the first network element 10a", paragraph 27, "the client 11 copies the origin realm and host addresses from received first Diameter response message 44 into the destination realm and host address fields of the subsequent session messages [...] the subsequent session messages 45, 46, etc. for the session are again routed through the Diameter router 20 which remains acting as a proxy for the entire session", where the response to the first request is sent to the client indicating the client to use the address of the host server 31 for subsequent requests); and 
ii. if the first front-end node is unavailable, another front-end node, the another front-end node being available, is allowed to be selected from the pool of front-end nodes to provide the response (Yigang et al. - ¶ [0030], "The mapping table may also specify primary and secondary host server names and addresses, to provide for alternate host selection and message forwarding if the primary host server is down or unavailable", ¶ [0036], "if the primary destination host 31-33 is down or unavailable, the Diameter router 20 will alter the routing destination to a secondary or next available destination host 31-33 accordingly", where in case of failure of the primary destination host (preferred host) a second host of the pool is selected by the router to forward the traffic so that it responds to the requests); and 
initiating, based on the received indication and in response to the request for data from the client node, an attempt to receive the response to the request for data, wherein the reception of the response is first attempted from the first front-end node, and wherein one of: 
i. the first front-end node is available and the response is successfully received from the first front-end node (Yigang et al. - ¶ [0026], "The Diameter host server 31 receives the relayed request message 42 and copies the destination realm and host addresses (“diameter.com” and “diameter l.com”) from the message 42 into the origin realm and host address fields of the corresponding Diameter response message 43 and sends this message 43 to the Diameter router 20. The router 20, in turn, relays the response message 44 to the requesting client 11 in the first network element 10a", paragraph 27, "the client 11 copies the origin realm and host addresses from received first Diameter response message 44 into the destination realm and host address fields of the subsequent session messages [...] the subsequent session messages 45, 46, etc. for the session are again routed through the Diameter router 20 which remains acting as a proxy for the entire session", where the response to the first request is sent to the client indicating the client to use the address of the host server 31 for subsequent requests); and 
ii. the first front-end node is unavailable and the request is re-routed to the another front-end node, the another front-end node being available, and the another front-end node being selected by the load balancer node from the pool of front-end nodes to provide the response (Yigang et al. - ¶ [0030], "The mapping table may also specify primary and secondary host server names and addresses, to provide for alternate host selection and message forwarding if the primary host server is down or unavailable", ¶ [0036], "if the primary destination host 31-33 is down or unavailable, the Diameter router 20 will alter the routing destination to a secondary or next available destination host 31-33 accordingly", where in case of failure of the primary destination host (preferred host) a second host of the pool is selected by the router to forward the traffic so that it responds to the requests). 

As to Claim 34, Yigang et al. anticipate the method according to claim 1, 
wherein the first front end node uses a diameter protocol (Yigang et al. at Fig. 1 discloses all parties to the communication using the diameter protocol).

As to Claims 35-39, 40-43 and 45-49, the limitations presented are substantially similar to the limitations of the previous claims, and are therefore rejected by the same basis.

Allowable Subject Matter
Claims 33 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and in the case of Claim 44, the 35 U.S.C. 112 rejections are cured.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456